 



Exhibit 10.1
ELECTRONIC ARTS INC.
2000 EQUITY INCENTIVE PLAN
As Amended by the Stockholders on July 26, 2007
1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries by offering
them an opportunity to participate in the Company’s future performance through
awards of Options, Restricted Stock, Restricted Stock Units, and Stock
Appreciation Rights. Capitalized terms not defined in the text are defined in
Section 24.
2. SHARES SUBJECT TO THE PLAN.
          2.1 Number of Shares. Subject to Sections 2.2, 2.3 and 19, the
aggregate number of Shares that have been reserved pursuant to this Plan is
76,400,000 Shares. Shares that are: (a) subject to issuance upon exercise of an
Award but cease to be subject to such Award for any reason other than exercise
of such Award; (b) subject to an Award granted hereunder but are forfeited; or
(c) subject to an Award that otherwise terminates or is settled without Shares
being issued shall revert to and again become available for issuance under the
Plan. The following Shares shall not again become available for issuance under
the Plan: (x) Shares that are not issued or delivered as a result of the net
settlement of an Option or Stock Appreciation Right; (y) Shares that are used to
pay the exercise price or withholding taxes related to an Award; or (z) Shares
that are repurchased by the Company with the proceeds of an Option exercise. At
all times the Company shall reserve and keep available a sufficient number of
Shares as shall be required to satisfy the requirements of all outstanding
Options and Stock Appreciation Rights granted under this Plan and all other
outstanding but unvested Awards granted under this Plan.
          2.2 Limitation on Number of Shares Subject to Restricted Stock Awards
and Restricted Stock Unit Awards. The number of Shares that may be issued under
Sections 6 and 7 of this Plan shall not exceed 11,000,000 in the aggregate.
          2.3 Adjustment of Shares. In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (a) the number of
Shares reserved for issuance under this Plan, (b) the Exercise Prices of and
number of Shares subject to outstanding Awards, and (c) the number of Shares
associated with other outstanding Awards, will be proportionately adjusted,
subject to any required action by the Board or the stockholders of the Company
and compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.
3. ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees and directors of the Company or any Parent or Subsidiary of
the Company. No person will be eligible to receive Awards covering more than
1,400,000 Shares in any calendar year under this Plan, of which no more than
400,000 Shares shall be covered by Awards of Restricted Stock or Restricted
Stock Units, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive Awards covering up to a maximum of 2,800,000 Shares in the
calendar year in which they commence their employment, of which no more than
800,000 Shares shall be covered by Awards of Restricted Stock or Restricted
Stock Units. For purposes of these limits, each Restricted Stock Unit settled in
Shares (but not those settled in cash), shall be deemed to cover one Share. A
person may be granted more than one Award under this Plan.

D-1



--------------------------------------------------------------------------------



 



4. ADMINISTRATION.
          4.1 Committee Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Except for automatic grants
to Outside Directors pursuant to Section 10 hereof, and subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Except
for automatic grants to Outside Directors pursuant to Section 10 hereof, the
Committee will have the authority to:

  (a)   construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;     (b)   prescribe, amend
and rescind rules and regulations relating to this Plan or any Award;     (c)  
select persons to receive Awards;     (d)   determine the form and terms of
Awards;     (e)   determine the number of Shares or other consideration subject
to Awards;     (f)   determine whether Awards will be granted singly, in
combination with, in tandem with, in replacement of, or as alternatives to,
other Awards under this Plan or any other incentive or compensation plan of the
Company or any Parent or Subsidiary of the Company;     (g)   grant waivers of
Plan or Award conditions;     (h)   determine the vesting, exercisability and
payment of Awards;     (i)   correct any defect, supply any omission or
reconcile any inconsistency in this Plan, any Award or any Award Agreement;    
(j)   determine whether an Award has been earned; and     (k)   make all other
determinations necessary or advisable for the administration of this Plan.

          4.2 Committee Discretion. Except for automatic grants to Outside
Directors pursuant to Section 10 hereof, any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Company and on all persons having an interest in any Award under this Plan.
The Committee may delegate to one or more officers of the Company the authority
to (i) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan, and (ii) grant an Award
under this Plan to Participants who are not Insiders of the Company.
          4.3 Section 162(m). To the extent that Awards are granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a committee, which may be the Committee,
of two or more “outside directors” within the meaning of Section 162(m) of the
Code. For purposes of qualifying grants of Awards as “performance-based
compensation” under Section 162(m) of the Code, the committee, in its
discretion, may set restrictions based upon the achievement of performance
goals. The performance goals shall be set by the committee on or before the
latest date permissible to enable the Awards to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Awards that are
intended to qualify under

D-2



--------------------------------------------------------------------------------



 



Section 162(m) of the Code, the committee shall follow any procedures determined
by it from time to time to be necessary or appropriate to ensure qualification
of the Awards under Section 162(m) of the Code (e.g., in determining the
performance goals).
5. OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
          5.1 Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and, except as otherwise required by
the terms of Section 10 hereof, will be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan.
          5.2 Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.
          5.3 Exercise Period; Performance Goals.
          (a) Options may be exercisable within the times or upon the events
determined by the Committee as set forth in the Stock Option Agreement governing
such Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided,
further, that no ISO granted to a person who directly or by attribution owns
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary of the Company (“Ten Percent
Stockholder”) will be exercisable after the expiration of five (5) years from
the date the ISO is granted. The Committee also may provide for Options to
become exercisable at one time or from time to time, periodically or otherwise,
in such number of Shares or percentage of Shares as the Committee determines.
          (b) Participant’s ability to exercise Options shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual Stock Option Agreement. Options may vary
from Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on an Option, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Option; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares subject to
such Option. Prior to such Option becoming exercisable, the Committee shall
determine the extent to which such Performance Factors have been met.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Options that are subject to different Performance Periods and
have different performance goals and other criteria.
          5.4 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may be not less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 9 of this Plan.
          5.5 Method of Exercise. Options may be exercised only by delivery to
the Company of a written stock option exercise agreement (the “Exercise
Agreement”) in a form approved by the Committee (which need not be the same for
each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and

D-3



--------------------------------------------------------------------------------



 



such representations and agreements regarding Participant’s investment intent
and access to information and other matters, if any, as may be required or
desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.
          5.6 Termination. Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.     (b)   If the Participant is Terminated because of Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of Participant’s Disability), then
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by Participant on the Termination Date and must be
exercised by Participant (or Participant’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date (or such
shorter or longer time period not exceeding five (5) years as may be determined
by the Committee, with any such exercise beyond (a) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant’s death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.     (c)   Notwithstanding the provisions in paragraph 5.6(a) above, if
a Participant is terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold the Option shall be
entitled to exercise any Option with respect to any Shares whatsoever, after
termination of service, whether or not after termination of service the
Participant may receive payment from the Company or Subsidiary for vacation pay,
for services rendered prior to termination, for services rendered for the day on
which termination occurs, for salary in lieu of notice, or for any other
benefits. In the event that the Committee has delegated to one or more officers
of the Company the authority set forth in Section 4.2 above and Participant has
been notified that such officer or officers has made a determination that
Participant has been terminated for Cause, Participant shall have five
(5) business days (measured from the date he or she was first notified of such
determination) to appeal such determination to the Committee. If Participant
appeals to the Committee in a timely manner, the Committee shall give the
Participant an opportunity to present to the Committee evidence on his or her
behalf. If the Committee has not delegated to one or more officers of the
Company the authority set forth in Section 4.2, and the Committee makes such
Cause determination itself, such decision shall be deemed final and
unappealable. For the purpose of this paragraph, termination of service

D-4



--------------------------------------------------------------------------------



 



      shall be deemed to occur on the date when the Company or Subsidary
dispatches notice or advice to the Participant that his service is terminated.

          5.7 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.
          5.8 Limitations on ISO. The aggregate Fair Market Value (determined as
of the date of grant) of Shares with respect to which ISO are exercisable for
the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company, Parent or Subsidiary
of the Company) will not exceed $100,000. If the Fair Market Value of Shares on
the date of grant with respect to which ISO are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.
          5.9 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options,
provided however, that (i) any such action may not, without the written consent
of a Participant, impair any of such Participant’s rights under any Option
previously granted, (ii) any such action shall not extend the exercise period of
the Option to a date later than the later of (a) the fifteenth day of the third
month following the date on which the Option otherwise would have expired or
(b) December 31 of the calendar year in which the Option would have otherwise
expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding Options without the approval of the stockholders. Any outstanding
ISO that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.
          5.10 No Disqualification. Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.
6. RESTRICTED STOCK. A Restricted Stock Award is an offer by the Company to
grant or to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), if any,
the restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:
          6.1 Form of Restricted Stock Award. All grants or purchases under a
Restricted Stock Award made pursuant to this Plan will be evidenced by an Award
Agreement (“Restricted Stock Purchase Agreement”) that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. The offer of Restricted Stock will be accepted by the
Participant’s execution and delivery of the Restricted Stock Purchase Agreement
and full payment, if any, for the Shares to the Company within thirty (30) days,
or such other date as may be set forth in the Restricted Stock Purchase
Agreement, from the date the Restricted Stock Purchase Agreement is delivered to
the person. If such person does not execute and deliver the Restricted Stock
Purchase Agreement along with full payment, if any, for the Shares to the
Company within thirty (30) days, or such other date as may be set forth in the
Restricted Stock Purchase Agreement, then the offer will terminate, unless
otherwise determined by the Committee.

D-5



--------------------------------------------------------------------------------



 



          6.2 Purchase Price. The Purchase Price of Shares sold pursuant to a
Restricted Stock Award, if any, will be determined by the Committee on the date
the Restricted Stock Award is granted. At the Committee’s discretion,
consideration for the Restricted Stock Award may be in the form of continued
service to the Company or a Subsidiary. Payment of the Purchase Price may be
made in accordance with Section 9 of this Plan.
          6.3 Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to such restrictions as the Committee may impose. These restrictions may
be based upon completion of a specified number of years of service with the
Company or a Subsidiary or upon completion of the performance goals as set out
in advance in the Participant’s individual Restricted Stock Purchase Agreement.
Restricted Stock Awards may vary from Participant to Participant and between
groups of Participants. Prior to the grant of a Restricted Stock Award, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (b) select from among the
Performance Factors to be used to measure performance goals, if any; and (c)
determine the number of Shares that may be awarded to the Participant. Prior to
the payment of any Restricted Stock Award, the Committee shall determine the
extent to which such Restricted Stock Award has been earned. Performance Periods
may overlap and Participants may participate simultaneously with respect to
Restricted Stock Awards that are subject to different Performance Periods and
having different performance goals and other criteria.
          6.4 Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Restricted Stock Award only to the extent earned as of the date of
Termination in accordance with the Restricted Stock Purchase Agreement, unless
the Committee determines otherwise in the case of a Participant who is not a
“covered employee” for purposes of Section 162(m) of the Code in the year of
Termination.
7. RESTRICTED STOCK UNITS. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a share of the Company’s Common Stock. A Restricted
Stock Unit does not constitute a share of, nor represent any ownership interest
in, the Company. The Committee will determine the number of Restricted Stock
Units granted to any eligible person; whether the Restricted Stock Units will be
settled in Shares, in cash, or in a combination of the two; the price to be paid
(the “Purchase Price”), if any, for any Shares issued pursuant to a Restricted
Stock Unit; the restrictions to which the Restricted Stock Units will be
subject, and all other terms and conditions of the Restricted Stock Units,
subject to the following:
          7.1 Form of Restricted Stock Unit Award. All Restricted Stock Units
granted pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Unit Agreement”) that will be in such form (which need not be
the same for each Participant) as the Committee will from time to time approve,
and will comply with and be subject to the terms and conditions of this Plan.
The offer of Restricted Stock Units will be accepted by the Participant’s
execution and delivery of the Restricted Stock Unit Agreement within thirty
(30) days, or such other date as may be set forth in the Restricted Stock Unit
Agreement, from the date the Restricted Stock Unit Agreement is delivered to the
person. If such person does not execute and deliver the Restricted Stock Unit
Agreement within thirty (30) days, or such other date as may be set forth in the
Restricted Stock Unit Agreement, then the offer will terminate, unless otherwise
determined by the Committee.
          7.2 Purchase Price. The Purchase Price of Shares sold pursuant to a
Restricted Stock Unit, if any, will be determined by the Committee on the date
the Restricted Stock Unit is granted. At the Committee’s discretion,
consideration for the Restricted Stock Unit may be in the form of continued
service to the Company or a Subsidiary. Payment of the Purchase Price, if any,
shall be made in accordance with Section 9 of this Plan when the Shares are
issued.
          7.3 Terms of Restricted Stock Units. Restricted Stock Units shall be
subject to such restrictions as the Committee may impose. These restrictions may
be based upon completion of a specified number of years of service with the
Company or a Subsidiary or upon completion of the performance goals as set out
in advance in the Participant’s individual Restricted Stock Unit Agreement.
Restricted Stock

D-6



--------------------------------------------------------------------------------



 



Units may vary from Participant to Participant and between groups of
Participants. Prior to the grant of Restricted Stock Units, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Unit; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Restricted Stock Units that will be awarded to the Participant. Prior to the
payment (whether in Shares, cash or otherwise) of any Restricted Stock Units,
the Committee shall determine the extent to which such Restricted Stock Units
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Restricted Stock Units that are
subject to different Performance Periods and have different performance goals
and other criteria.
          7.4 Termination During Performance Period. If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Restricted Stock Units only to the extent earned as of the date of
Termination in accordance with the Restricted Stock Unit Agreement, unless the
Committee determines otherwise in the case of a Participant who is not a
“covered employee” for purposes of Section 162(m) of the Code in the year of
Termination.
          7.5 Payment When Restrictions Lapse. The cash or Shares that a
Participant is entitled to receive pursuant to a Restricted Stock Unit shall be
paid or issued to the Participant when all applicable restrictions and other
conditions applicable to the Restricted Stock Unit have lapsed or have been
satisfied, unless the Restricted Stock Unit Agreement provides for a later
settlement date in compliance with Section 409A of the Code.
8. STOCK APPRECIATION RIGHTS. The Committee may grant Stock Appreciation Rights
or SARs to eligible persons and will determine the number of Shares subject to
the SARs, the Exercise Price of the SARs, the period during which the SARs may
be exercised, and all other terms and conditions of the SARs, subject to the
following:
          8.1 Form of SAR Grant. SARs granted under this Plan will be evidenced
by an Award Agreement that will expressly identify the SARs as freestanding SARs
(SARs granted independent of any other Option), tandem SARs (SARs granted in
connection with an Option, or any portion thereof), or any combination thereof
(“SAR Agreement”), and will be in such form and contain such provisions (which
need not be the same for each Participant) as the Committee may from time to
time approve, and which will comply with and be subject to the terms and
conditions of this Plan.
          8.2 Date of Grant. The date of grant of a SAR will be the date on
which the Committee makes the determination to grant such SAR, unless otherwise
specified by the Committee. The SAR Agreement and a copy of this Plan will be
delivered to the Participant within a reasonable time after the granting of the
SAR.
          8.3 Exercise Price and Other Terms.
          (a) The Committee, subject to the provisions of the Plan, shall have
complete discretion to determine the terms and conditions of SARs granted under
the Plan; provided, however, that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted; provided,
further, that the Exercise Price for freestanding SARs shall be not less than
one hundred percent (100%) of the Fair Market Value of a Share on the grant
date. The Exercise Price for tandem SARs shall equal the Exercise Price of the
related Option.
          (b) Participant’s ability to exercise SARs shall be subject to such
restrictions, if any, as the Committee may impose. These restrictions may be
based upon completion of a specified number of years of service with the Company
or a Subsidiary or upon completion of the performance goals as set out in
advance in the Participant’s individual SAR Agreement. SARs may vary from
Participant to Participant and between groups of Participants. Should the
Committee elect to impose restrictions on a SAR, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the SAR; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c)

D-7



--------------------------------------------------------------------------------



 



determine the number of Shares subject to such SAR. Prior to such SAR becoming
exercisable, the Committee shall determine the extent to which such Performance
Factors have been met. Performance Periods may overlap and Participants may
participate simultaneously with respect to SAR that are subject to different
Performance Periods and have different performance goals and other criteria.
          8.4 Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. Tandem SARs may be
exercised only with respect to the Shares for which the related Option is then
exercisable. With respect to tandem SARs granted in connection with an Option:
(a) the tandem SARs shall expire no later than the expiration of the underlying
Option; (b) the value of the payout with respect to the tandem SARs shall be for
no more than one hundred percent (100%) of the difference between the Exercise
Price of the underlying Option and the Fair Market Value of the Shares subject
to the underlying Option at the time the tandem SARs are exercised; and (c) the
tandem SARs shall be exercisable only when the Fair Market Value of the Shares
subject to the underlying Option exceeds the Exercise Price of the Option.
          8.5 Exercise of Freestanding SARs. Freestanding SARs shall be
exercisable on such terms and conditions as the Committee, in its sole
discretion, shall determine.
          8.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   The difference between (i) the Fair Market Value of a Share on the date
of exercise (or such other date as may be determined by the Committee and set
forth in the Participant’s SAR Agreement) and (ii) the Exercise Price; times    
(b)   The number of Shares with respect to which the SAR is exercised.

               At the discretion of the Committee, the payment upon exercise of
the SAR may be in cash, in Shares of equivalent value, or in some combination
thereof.
          8.7 Termination. Notwithstanding the exercise periods set forth in the
SAR Agreement, exercise of a SAR will always be subject to the following:

  (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s SAR only to the
extent that such SAR would have been exercisable upon the Termination Date no
later than three (3) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event, no later than the expiration date of the SAR.    
(b)   If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
SAR may be exercised only to the extent that such SAR would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date, but in any event no
later than the expiration date of the SAR.     (c)   Notwithstanding the
provisions in paragraph 8.7(a) above, if a Participant is terminated for Cause,
neither the Participant, the

D-8



--------------------------------------------------------------------------------



 



      Participant’s estate nor such other person who may then hold the SAR shall
be entitled to exercise any SAR with respect to any Shares whatsoever, after
termination of service, whether or not after termination of service the
Participant may receive payment from the Company or Subsidiary for vacation pay,
for services rendered prior to termination, for services rendered for the day on
which Termination occurs, for salary in lieu of notice, or for any other
benefits. In the event that the Committee has delegated to one or more officers
of the Company the authority set forth in Section 4.2 above and Participant has
been notified that such officer or officers has made a determination that
Participant has been terminated for Cause, Participant shall have five
(5) business days (measured from the date he or she was first notified of such
determination) to appeal such determination to the Committee. If Participant
appeals to the Committee in a timely manner, the Committee shall give the
Participant an opportunity to present to the Committee evidence on his or her
behalf. If the Committee has not delegated to one or more officers of the
Company the authority set forth in Section 4.2, and the Committee makes such
Cause determination itself, such decision shall be deemed final and
unappealable. For the purpose of this paragraph, termination of service shall be
deemed to occur on the date when the Company or Subsidiary dispatches notice or
advice to the Participant that his service is terminated.

          8.8 Modification, Extension or Renewal. The Committee may modify,
extend or renew outstanding SARs and authorize the grant of new SARs, provided
however, that (i) any such action may not, without the written consent of a
Participant, impair any of such Participant’s rights under any SAR previously
granted, (ii) any such action shall not extend the exercise period of the SAR to
a date later than the later of (a) the fifteenth day of the third month
following the date on which the SAR otherwise would have expired or
(b) December 31 of the calendar year in which the Option would have otherwise
expired, and (iii) the Committee may not reduce the Exercise Price of
outstanding SARs without the approval of the stockholders.
9. PAYMENT FOR SHARE PURCHASES. Where expressly approved for the Participant by
the Committee and where permitted by law, payment for Shares purchased pursuant
to this Plan may:

  (a)   be made in cash (by check);     (b)   by cancellation of indebtedness of
the Company to the Participant;     (c)   by surrender of shares that either:
(1) have been owned by Participant for more than six (6) months and have been
paid for within the meaning of SEC Rule 144 (and, if such shares were purchased
from the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the public
market;     (d)   by waiver of compensation due or accrued to the Participant
for services rendered;     (e)   with respect only to purchases upon exercise of
an Option, and provided that a public market for the Company’s stock exists:

  (1)   through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”)

D-9



--------------------------------------------------------------------------------



 



      whereby the Participant irrevocably elects to exercise the Option and to
sell a portion of the Shares so purchased to pay for the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

  (2)   through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

  (f)   by withholding from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the minimum amount
required to satisfy the Exercise Price or Purchase Price (the Fair Market Value
of the Shares to be withheld shall be determined on the date that the Award is
exercised by the Participant); or     (g)   by any combination of the foregoing;
or     (h)   such other consideration and method of payment for issuance of
Shares to the extent permitted by applicable laws.

10. AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.
          10.1 Types of Awards and Shares. Awards granted under this Plan and
subject to this Section 10 may, at the discretion of the Committee, be NQSOs,
SARs, or Restricted Stock Units; provided, however, that any payment upon
exercise of SARs granted pursuant to this section 10 shall be in Shares of
equivalent value.
          10.2 Eligibility. Awards subject to this Section 10 shall be granted
only to Outside Directors. Outside Directors shall also be eligible to receive
Awards granted pursuant to sections 5, 6, 7 and 8 hereof at such times and on
such conditions as determined by the Committee.
          10.3 Initial Grant. Each Outside Director who first becomes a member
of the Board on or after the Effective Date will automatically be granted (a) an
Option or SAR, as determined by the Committee, for 17,500 Shares and (b) 2,500
Restricted Stock Units (together, an “Initial Grant”) on the date such Outside
Director first becomes a member of the Board.
          10.4 Succeeding Grants. Upon re-election to the Board at each Annual
Meeting of Stockholders, each Outside Director will automatically be granted
(a) an Option or SAR, as determined by the Committee, for 8,400 Shares and
(b) 1,200 Restricted Stock Units (together, a “Succeeding Grant”); provided,
however, that any such Outside Director who received an Initial Grant since the
last Annual Meeting of Stockholders will receive a prorated Succeeding Grant
consisting of (x) an Option or SAR, as determined by the Committee, to purchase
a number of Shares equal to 8,400 multiplied by a fraction whose numerator is
the number of calendar months or portions thereof that the Outside Director has
served since the date of the Initial Grant and whose denominator is twelve, and
(y) a grant of Restricted Stock Units equal to 1,200 multiplied by a fraction
whose numerator is the number of calendar months or portions thereof that the
Outside Director has served since the date of the Initial Grant and whose
denominator is twelve.

D-10



--------------------------------------------------------------------------------



 



          10.5 Vesting.
          (a) The date an Outside Director receives an Initial Grant or a
Succeeding Grant is referred to in this Plan as the “Start Date” for such Award.
Each Initial Grant will vest (a) with respect to Options or SARs, as to 2% of
the Shares on the Start Date for such Initial Grant, and as to an additional 2%
of the Shares on the first day of each calendar month after the Start Date, so
long as the Outside Director continuously remains a director of the Company, and
(b) with respect to Restricted Stock Units, in accordance with the Restricted
Stock Unit Agreement. Succeeding Grants will vest in accordance with each Stock
Option, SAR or Restricted Stock Unit Agreement, as the case may be.
          (b) Notwithstanding any provision to the contrary, in the event of a
corporate transaction described in Section 19.1, the vesting of all Awards
granted to Outside Directors pursuant to this Section 10 will accelerate and
such Awards will become exercisable in full prior to the consummation of such
event at such times and on such conditions as the Committee determines, and must
be exercised, if at all, within three months of the consummation of said event.
Any Awards not exercised within such three-month period shall expire.
          10.6 Exercise Price. The exercise price of an Award pursuant to an
Initial Grant or Succeeding Grant shall be the Fair Market Value of the Shares
at the time that the Award is granted.
          10.7 Shares in Lieu of Cash Compensation. Each Outside Director may
elect to reduce all or part of the cash compensation otherwise payable for
services to be rendered by him as a director (including the annual retainer and
any fees payable for serving on the Board or a Committee of the Board) and to
receive in lieu thereof Shares. Any such election shall be in writing and must
be made before the services are rendered giving rise to such compensation, and
may not be revoked or changed thereafter during the Outside Director’s term. On
such election, the cash compensation otherwise payable will be increased by 10%
for purposes of determining the number of Shares to be credited to such Outside
Director. If an Outside Director so elects to receive Shares in lieu of cash,
there shall be credited to such Outside Director a number of Shares equal to the
amount of the cash compensation so reduced (increased by 10% as described in the
preceding sentence) divided by the Fair Market Value on the day in which the
compensation would have been paid in the absence of such election.
11. WITHHOLDING TAXES.
          11.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax and social security requirements prior to the
delivery of any certificate or certificates for such Shares. Whenever, under
this Plan, payments in satisfaction of Awards are to be made in cash, such
payment will be net of an amount sufficient to satisfy federal, state, and local
withholding tax and social security requirements.
          11.2 Stock Withholding. When, under applicable tax or social security
laws, a Participant incurs tax or social security liability in connection with
the exercise or vesting of any Award that is subject to tax or social security
withholding and the Participant is obligated to pay the Company the amount
required to be withheld, the Committee may in its sole discretion allow the
Participant to satisfy the minimum tax or social security withholding obligation
by electing to have the Company withhold from the Shares to be issued that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined. All elections by a Participant to have Shares withheld for
this purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.
12. TRANSFERABILITY.
          12.1 Except as otherwise provided in this Section 12, Awards granted
under this Plan, and any interest therein, will not be transferable or
assignable by Participant, and may not be made subject

D-11



--------------------------------------------------------------------------------



 



to execution, attachment or similar process, otherwise than by will or by the
laws of descent and distribution or as determined by the Committee and set forth
in the Award Agreement with respect to Awards that are not ISOs.
          12.2 All Awards other than NQSOs and SARs. All Awards other than NQSOs
and SARs shall be exercisable: (i) during the Participant’s lifetime, only by
(A) the Participant, or (B) the Participant’s guardian or legal representative;
and (ii) after Participant’s death, by the legal representative of the
Participant’s heirs or legatees.
          12.3 NQSOs and SARs. Unless otherwise restricted by the Committee, a
NQSO and SAR shall be exercisable: (i) during the Participant’s lifetime only by
(A) the Participant, (B) the Participant’s guardian or legal representative,
(C) a Family Member of the Participant who has acquired the NQSO or SAR by
“permitted transfer;” and (ii) after Participant’s death, by the legal
representative of the Participant’s heirs or legatees. “Permitted transfer”
means, as authorized by this Plan and the Committee in a Stock Option Agreement
or SAR Agreement, any transfer effected by the Participant during the
Participant’s lifetime of an interest in such NQSO and SAR but only such
transfers which are by gift or domestic relations order. A permitted transfer
does not include any transfer for value and neither of the following are
transfers for value: (a) a transfer under a domestic relations order in
settlement of marital property rights or (b) a transfer to an entity in which
more than fifty percent of the voting interests are owned by Family Members or
the Participant in exchange for an interest in that entity.
13. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
          13.1 Voting and Dividends. No Participant will have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 13.2.
          13.2 Restrictions on Shares. At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right to repurchase a portion of or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.
14. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
15. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require

D-12



--------------------------------------------------------------------------------



 



or accept other or additional forms of collateral to secure the payment of such
obligation and, in any event, the Company will have full recourse against the
Participant under the promissory note notwithstanding any pledge of the
Participant’s Shares or other collateral. In connection with any pledge of the
Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
16. EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards; provided, however, that no such exchange program may,
without the approval of the Company’s stockholders, allow for the cancellation
of an outstanding Option followed by its immediate replacement with a new Option
having a lower Exercise Price. The Committee may, subject to approval by the
Company’s stockholders, at any time buy from a Participant an Award previously
granted with payment in cash, Shares (including Restricted Stock) or other
consideration, based on such terms and conditions as the Committee and the
Participant may agree.
17. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.
18. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
19. CORPORATE TRANSACTIONS.
          19.1 Assumption or Replacement of Awards by Successor. Except for
automatic grants to Outside Directors pursuant to Section 10 hereof, in the
event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participants, substantially similar shares or other property subject to
repurchase

D-13



--------------------------------------------------------------------------------



 



restrictions no less favorable to the Participant. In the event such successor
corporation (if any) refuses to assume or substitute Awards, as provided above,
pursuant to a transaction described in this Section 19.1, such Awards will
accelerate and will become exercisable in full prior to the consummation of such
transaction at such time and on such conditions as the Committee will determine,
and if such Awards are not exercised prior to the consummation of the corporate
transaction, they shall terminate at such time as determined by the Committee.
          19.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 19, in the event
of the occurrence of any transaction described in Section 19.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.
          19.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Sections 409A and 424(a) of the Code). In the event the Company elects to grant
a new Option or SAR rather than assuming an existing option, such new Option or
SAR may be granted with a similarly adjusted Exercise Price.
20. ADOPTION AND STOCKHOLDER APPROVAL. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan shall be
approved by the stockholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the date this Plan is adopted by the Board. Upon the Effective Date, the
Committee may grant Awards pursuant to this Plan; provided, however, that: (a)
no Option or SAR may be exercised prior to initial stockholder approval of this
Plan; (b) no Option or SAR granted pursuant to an increase in the number of
Shares subject to this Plan approved by the Board will be exercised prior to the
time such increase has been approved by the stockholders of the Company; (c) in
the event that initial stockholder approval is not obtained within the time
period provided herein, all Awards granted hereunder shall be cancelled, any
Shares issued pursuant to any Awards shall be cancelled and any purchase of
Shares issued hereunder shall be rescinded; and (d) in the event that
stockholder approval of such increase is not obtained within the time period
provided herein, all Awards granted pursuant to such increase will be cancelled,
any Shares issued pursuant to any Award granted pursuant to such increase will
be cancelled, and any purchase of Shares pursuant to such increase will be
rescinded.
21. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the date this Plan is adopted by
the Board or, if earlier, the date of stockholder approval. This Plan and all
agreements thereunder shall be governed by and construed in accordance with the
laws of the State of California.
22. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval.
23. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and

D-14



--------------------------------------------------------------------------------



 



bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
24. DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:
25.
          “Award” means any award under this Plan, including any Option,
Restricted Stock, Restricted Stock Unit or Stock Appreciation Right.
          “Award Agreement” means, with respect to each Award, the signed
written agreement between the Company and the Participant setting forth the
terms and conditions of the Award.
          “Board” means the Board of Directors of the Company.
          “Cause” means the commission of an act of theft, embezzlement, fraud,
dishonesty, other acts constituting gross misconduct, or a breach of fiduciary
duty to the Company or a Parent or Subsidiary of the Company.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Compensation Committee of the Board.
          “Company” means Electronic Arts Inc. or any successor corporation.
          “Disability” means a disability, whether temporary or permanent,
partial or total, as determined by the Committee.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exercise Price” means the price at which a holder of an Option or a
SAR, as the case may be, may purchase the Shares issuable upon exercise of such
Option or SAR.
          “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

  (a)   if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;     (b)   if such Common Stock is publicly
traded and is then listed on a national securities exchange, its closing price
on the date of determination on the principal national securities exchange on
which the Common Stock is listed or admitted to trading as reported in The Wall
Street Journal;     (c)   if such Common Stock is publicly traded but is not
quoted on the Nasdaq National Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported in The Wall Street Journal; or     (d)  
if none of the foregoing is applicable, by the Committee in good faith.

          “Family Member” includes any of the following:

  (a)   child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the

D-15



--------------------------------------------------------------------------------



 



      Participant, including any such person with such relationship to the
Participant by adoption;   (b)   any person (other than a tenant or employee)
sharing the Participant’s household;     (c)   a trust in which the persons in
(a) and (b) have more than fifty percent of the beneficial interest;     (d)   a
foundation in which the persons in (a) and (b) or the Participant control the
management of assets; or     (e)   any other entity in which the persons in
(a) and (b) or the Participant own more than fifty percent of the voting
interest.

          “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
          “Option” means an award of an option to purchase Shares pursuant to
Section 5.
          “Outside Director” means a member of the Board who is not an employee
of the Company or any Parent or Subsidiary of the Company.
          “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
          “Participant” means a person who receives an Award under this Plan.
          “Performance Factors” means any of the factors selected by the
Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, and measured, to the extent
applicable on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to applicable Awards have been satisfied:

  (a)   Net revenue;     (b)   Earnings before interest, income taxes,
depreciation and amortization;     (c)   Operating income;     (d)   Operating
margin;     (e)   Net income;     (f)   Earnings per share;     (g)   Total
stockholder return;     (h)   The Company’s stock price;     (i)   Growth in
stockholder value relative to a pre-determined index;     (j)   Return on
equity;

D-16



--------------------------------------------------------------------------------



 



  (k)   Return on invested capital;     (l)   Operating cash flow;     (m)  
Free cash flow;     (n)   Economic value added; and     (o)   Individual
confidential business objectives.

          The Committee may, in recognition of unusual or non-recurring items
such as acquisition-related activities or changes in applicable accounting
rules, provide for one or more equitable adjustments (based on objective
standards) to the Performance Factors to preserve the Committee’s original
intent regarding the Performance Factors at the time of the initial award grant.
It is within the sole discretion of the Committee to make or not make any such
equitable adjustments.
          “Performance Period” means the period of service determined by the
Committee, which shall be no less than one calendar quarter nor more than five
years (unless tied to a specific and objective milestone or event), during which
time of service or performance is to be measured for Awards.
          “Plan” means this EA 2000 Equity Incentive Plan, as amended from time
to time.
          “Restricted Stock Award” means an award of Shares that are subject to
restrictions pursuant to Section 6.
          “Restricted Stock Unit” means an award of the right to receive, in
cash or Shares, the value of a share of the Company’s Common Stock pursuant to
Section 7.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” means shares of the Company’s Common Stock reserved for
issuance under this Plan, as adjusted pursuant to Sections 2 and 19, and any
successor security.
          “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in tandem with a related Option that pursuant to Section 8 is designated as a
SAR.
          “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
          “Termination” or “Terminated” means, for purposes of this Plan with
respect to a Participant, that the Participant has for any reason ceased to
provide services as an employee, officer, director, consultant, independent
contractor, or advisor to the Company or a Parent or Subsidiary of the Company.
An employee will not be deemed to have ceased to provide services in the case of
(i) sick leave, (ii) military leave, or (iii) any other leave of absence
approved by the Committee, provided, that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute or unless provided otherwise pursuant to
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing. In the case of any employee on an approved
leave of absence, the Committee may make such provisions respecting suspension
of vesting of the Award while on leave from the employ of the Company or a
Subsidiary as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the Option agreement.
The Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
          “Unvested Shares” means “Unvested Shares” as defined in the Award
Agreement.
          “Vested Shares” means “Vested Shares” as defined in the Award
Agreement.

D-17